NUMBER 13-16-00362-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                          IN RE STATE FARM LLOYDS


                       On Petition for Writ of Mandamus.


                                       ORDER

            Before Justices Rodriguez, Benavides, and Perkes
                            Per Curiam Order

      Relator, State Farm Lloyds, filed a petition for writ of mandamus and an emergency

motion for temporary relief in the above cause on July 11, 2016. Through this original

proceeding, relator seeks to set aside a discovery order compelling it to produce

“reinspection files for Defendant Sylvia Garza on hail losses in Texas for the period of

July 17, 2012 through July 17, 2014” in response to Request for Production No. 18.

Through its emergency motion for temporary relief, relator seeks to stay the discovery at

issue pending resolution of this original proceeding.
       The Court, having examined and fully considered the motion for emergency relief,

is of the opinion that the motion should be granted. The motion for emergency relief is

GRANTED and the trial court’s June 24, 2016 order is stayed as to Request for Production

No. 18 pending further order of this Court, or until the case is finally decided. See TEX.

R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”).

       The Court requests that the real party in interest, Angelica Moreno Gongora, or

any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed the
12th day of July, 2016.




                                                  2